Exhibit 10.1

June 19, 2007

Richard C. Tarbox III

30 South Garnet Bend

The Woodlands, TX  77382

Dear Ric:

We are pleased to extend the following offer of employment to you:

 

Title:

SVP, Business Development & Corporate Planning

 

 

 

 

Reporting to:

Caren Mason, President & CEO

 

 

 

 

Compensation:

$260,000 annually

 

 

 

 

Annual Bonus:

You will participate in the bonus plan with a target bonus of 40% at achievement
of plan. Your eligibility for this plan will be prorated in 2007 for a full six
months.

 

 

 

 

Equity:

You will receive equity equal to $600,000 in value, with 50% in the form of
options to purchase shares of common stock and the remaining 50% in the form of
time-based restricted stock. The vesting schedule for these options will be 25%
on the first year anniversary of the Option Grant Date and the remaining 75%
will vest quarterly over the next three years thereafter. The purchase price
will be the closing NASDAQ market price of QUIDEL’s stock on your actual start
date. The time-based restricted stock will vest 25% per year over a four-year
period. Grant of the shares of restricted stock is subject to your waiver of
provisions of your change in control agreement that provides for the automatic
acceleration of the removal or lapse of restrictions on restricted shares.

 

 

 

 

Vacation Benefit:

You will receive four weeks of vacation per year, accrued from your anniversary
date.

 

 

 

 

Relocation:

You will be eligible to receive up to $100,000 (net) in reimbursement for
relocation expenses per the attached policy

 


--------------------------------------------------------------------------------


Richard C. Tarbox III

Offer Letter

Page 2

Severance:

You will be entitled to a payment equivalent to half your annual salary (six
months) in the event that your employment is severed without cause and for
reasons not subject to change in control provisions.

 

 

 

 

Change in Control

 

 

Provisions:

You will be provided with change of control protection as outlined for other
officers. Details of this protection are contained in the attached Agreement re:
Change in Control.

 

 

 

 

Start Date:

July, 2007, the exact date TBD

 

In addition to the above, as a QUIDEL employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment.  A summary of these benefits is enclosed.  Details of these
benefit plans will be provided to you upon your employment.

As a condition of employment with QUIDEL Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement;  (2) within the first three days of employment, you must
provide documents from the enclosed List of Acceptable Documents (I-9) which
prove your identity and right to work in the United States; and (3) read, sign
and return one copy of page 5 of the enclosed Employee Code of Conduct.

This offer of employment is contingent upon successfully passing a
pre-employment drug screen, background and reference check.

QUIDEL Corporation is an at-will employer.  This means that you have the right
to terminate your employment with QUIDEL at any time, for any reason, with or
without notice.  Similarly, QUIDEL has the right to terminate the employment
relationship at any time, for any reason, with or without notice.  Any contrary
representations, which may have been made to you, are superseded by this offer. 
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and QUIDEL’s President.

If you should voluntarily leave the company within two years of beginning work,
or two years of receiving relocation assistance, whichever is later, you will be
required to repay a prorated portion of all relocation expenses covered by
QUIDEL. You must make this repayment within 30 days of providing notice of your
resignation.

This offer expires seven business days from the date of this letter.  Please
indicate your acceptance of our offer by signing on the following page and
returning a copy of this letter to Human Resources as soon as possible.


--------------------------------------------------------------------------------


Richard C. Tarbox III

Offer Letter

Page 3

Ric, on behalf of Caren Mason, the Board of Directors, and the entire QUIDEL
team, we are looking forward to having you join us as we work together to
provide quality products to the medical community and to create value for the
employees and shareholders of QUIDEL Corporation.

Sincerely,

 

 

Phyllis Huckabee

Vice President, Human Resources

 

cc:

 

Caren Mason

 

 

Human Resources

 

Enclosures

I have read, understand and accept these terms and conditions of employment.  I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and QUIDEL’s President.

/s/ Richard C. Tarbox III

 

June 25, 2007

Signature

 

Date

 


--------------------------------------------------------------------------------